11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Georgina Rendon,                            * From the 70th District Court
                                              of Ector County,
                                              Trial Court No. A-17-07-0806-CV

Vs. No. 11-19-00260-CV                      * August 19, 2021

Bobby Swanson, Bobby Swanson, Inc.,         * Memorandum Opinion by Williams, J.
and Model Cleaners,                           (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Georgina Rendon.